Citation Nr: 0607663	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for residuals of a 
cerebrovascular accident as secondary to service-connected 
diabetes mellitus.

4. Entitlement to an effective dates earlier than November 
10, 1999, for the grant of service connection for diabetes 
mellitus.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
June 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions in July 2001 and July 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The veteran was afforded a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in April 
2004.  A transcript of the hearing is associated with the 
claims folder.

In November 2004, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for the purpose of curing 
specified due process deficiencies.  

In a rating decision in July 2001, the RO denied service 
connection for chronic obstructive pulmonary disease and the 
claim for special monthly compensation.  Statements made by 
the veteran in July 2001 and January 2002 have been construed 
as notices of disagreement with the rating decision.  In 
April 2005, the veteran was furnished a statement of the 
case, addressing the issues, but the veteran has not 
perfected an appeal of the issues because he did not submit a 
substantive appeal.  For this reason, the issues are not 
before the Board. 

In October 2005, the veteran indicated that he did not desire 
a personal hearing on the issues of secondary service 
connection for hypertension, coronary artery disease, and a 
cerebrovascular accident, and that he did not wish to pursue 
the claim of service connection for these disabilities on a 
direct basis.

FINDINGS OF FACT

1. Hypertension, coronary artery disease, and cerebrovascular 
accident were not caused or aggravated by service-connected 
diabetes mellitus.

2. The initial claim for service connection for the residuals 
of Agent Orange exposure, including diabetes mellitus, was 
received on November 10, 1999.


CONCLUSIONS OF LAW

1. Hypertension was not caused or aggravated by service-
connected diabetes mellitus.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

2. Coronary artery disease was not caused or aggravated by 
service-connected diabetes mellitus. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3. A cerebrovascular accident was not caused or aggravated by 
service-connected diabetes mellitus. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

4. The criteria for an effective date earlier than November 
10, 1999, for the grant of service connection for diabetes 
mellitus have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided the veteran partial VCAA notice by letter 
dated in January 2002.  The veteran was notified of the 
evidence needed to substantiate the claim for an earlier 
effective date as well as the claims of service connection, 
namely, evidence of current disability and evidence of a 
relationship between the current disability and his service 
connected diabetes mellitus.  The veteran was also notified 
that VA would obtain service records and VA records, and that 
he could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The RO also 
informed the veteran VA would obtain records in the custody 
of a Federal agency.  In the Statement of the Case, dated in 
April 2004, the RO notified the veteran of 38 C.F.R. § 3.159 
with the provision that the claimant provide any evidence in 
his possession that pertained to a claim.  VCAA notice by 
letters issued in June and December 2004 also informed the 
veteran that he should submit any evidence in his possession 
that pertained to his claims. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for the timing of the provisions of the VCAA that came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  However the action described above cured 
the procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence.  For these reasons, the veteran has 
not been prejudiced by timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Records have been obtained from the 
Anderson Area Medical Center, Greenville Memorial Hospital, 
and the Dorn VA Medical Center (VAMC).  The veteran was 
afforded a VA examination May 2002 for the purpose of 
determining whether there was an etiological relationship 
between the veteran's service-connected diabetes mellitus and 
his hypertension, coronary artery disease, and 
cerebrovascular accident.  As the veteran has not identified 
any additional evidence and as there are no outstanding 
records to obtain, the Board finds the duty to assist has 
been fulfilled.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be granted when a disability is 
proximately due to or the result of a service-connected 
disease, which is commonly referred to as secondary service 
connection.  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability 
by a service-connected disability. 38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The veteran does not contend that his hypertension, coronary 
artery disease, or cerebrovascular accident are the direct 
result of his military service.  Indeed, the veteran 
submitted a statement in October 2005 wherein he specifically 
indicated that he was not pursuing claim for service 
connection for these disabilities on a direct basis.  

The veteran does argue that his service-connected diabetes 
mellitus caused his hypertension, coronary artery disease, or 
cerebrovascular accident.  Service connection for diabetes 
mellitus was granted in July 2001.  The veteran has not 
submitted any competent medical evidence to support his 
contention.  On VA examination in May 2002 for the express 
purpose of determining whether the veteran's diagnosed 
hypertension, coronary artery disease, and/or cerebrovascular 
accident was etiologically related to diabetes mellitus, 
after a review of the entire claims file and physical 
examination, the VA physician expressed the opinion that 
hypertension, coronary artery disease, and a stroke were 
unrelated to diabetes.  The examiner stated that hypertension 
was initially diagnosed about four years prior to the 
diagnosis of diabetes mellitus. 

In his statements and testimony, the veteran asserts that he 
suffers from hypertension, coronary artery disease, and 
cerebrovascular accident as a result of diabetes mellitus.  
His lay testimony alone is not competent evidence to support 
a finding on a medical question requiring special experience 
or special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

As the preponderance of the evidence is against the claims of 
secondary service connection for hypertension, coronary 
artery disease, and a cerebrovascular accident, the benefit-
of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Effective Date

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim.  When 
a claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Prior to determining the merits of the veteran's appeal, it 
is beneficial to discuss a series of court decisions that the 
RO relied upon in establishing the effective date of November 
10, 1999, for the grant of service connection.

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any ... disease 
which may be service connected in the future pursuant to the 
Agent Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the re-adjudication 
of a claim that was voided by the District Court shall be the 
date the voided claim was originally filed.  The District 
Court subsequently interpreted the stipulation and order, in 
light of the 1989 decision, as requiring VA to re-adjudicate 
all claims voided in the 1989 decision if the disease was 
subsequently presumptively service connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  In 
other words, VA is bound by the provisions of Paragraph 3 of 
the stipulation and order, even if the original denial of 
benefits was based on a valid regulation that replaced the 
invalidated 38 C.F.R. § 3.311a.  The disease at issue in the 
9th Circuit decision was prostate cancer, which under the 
regulation in effect in 1994, was not subject to presumptive 
service connection.  The regulation (38 C.F.R. § 3.309(e)) 
was revised in 1996 to include prostate cancer as a 
presumptive disease.  See Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

In the case now before the Board, the evidence shows that the 
veteran's initial claim of service connection for diabetes 
mellitus as secondary to exposure to Agent Orange was 
received at the RO on November 10, 1999.  

Prior to that date, in October 1996, the veteran wrote the RO 
to ask why he was not receiving his disability check for his 
service-connected wrist disability.  In the letter, the 
veteran mentioned other health problems to include heart 
trouble, diabetes, and low back trouble.  The veteran did not 
indicate an intent to apply for service connection for 
diabetes.  Rather, the intent of the communication was to 
seek an explanation for not receiving his disability 
compensation check.  He was not expressing an intent to seek 
service connection for diabetes.  Although the veteran 
referred to diabetes, it was only one of several disabilities 
that he referred to.  While VA must interpret submissions 
broadly, VA is not required to predict what the veteran's 
intent may be when such intent is not expressed or implied.  
For this reason, the Board does not construe the veteran's 
October 1996 statement as an earlier claim of service 
connection for diabetes mellitus.  38 C.F.R. § 3.155; Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).

In a January 2000 rating decision, the RO denied service 
connection for diabetes mellitus because the regulation then 
in effect indicated that diabetes mellitus was not shown to 
be related to Agent Orange exposure.  See Disease Associated 
with Exposure to Certain Herbicide Agents, 59 Fed. Reg. 5106 
(Feb. 3, 1994) (codified at 38 C.F.R. § 3.309(e) (1994)).  
The regulation was revised in May 2001 to include diabetes 
mellitus in the list of diseases to which the presumption of 
service connection applies for veterans who were exposed to 
Agent Orange while in service.  See Disease Associated with 
Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 
3.309(e) (2004)).  The veteran had again claimed entitlement 
to service connection for diabetes mellitus in January 2001, 
which claim the RO adjudicated in the July 2001 decision here 
on appeal.  Based on the holdings in the Nehmer decisions 
discussed above, the RO ultimately established an effective 
date of November 10, 1999, for the grant of service 
connection, which is the date of the veteran's original claim 
for service connection for the disease.

The veteran contends that he is entitled to an effective date 
in 1986 because that is when diabetes mellitus was initially 
diagnosed.  However, the Nehmer court decisions did not alter 
the statutory requirement that the effective date of an award 
based on an original claim for compensation benefits shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2) (2005).  Because the date of 
the November 1999 claim is later than the date on which 
entitlement arose, the effective date for the grant of 
service connection is limited to the date of the claim.  The 
Board finds, therefore, that entitlement to an effective date 
earlier than November 10, 1999, is not shown as a matter of 
law.  


ORDER

Service connection for hypertension, coronary artery disease, 
and residuals of a cerebral vascular accident, secondary to 
service-connected diabetes mellitus is denied.

An effective date earlier than November 10, 1999, for the 
grant of service connection for diabetes mellitus is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


